Citation Nr: 1537237	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  11-02 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial compensable rating for headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to March 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, that granted service connection and assigned an initial 0 percent rating for headaches, effective December 8, 2010.  This case was most recently before the Board in November 2014.

In March 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

The November 2014 Board decision denied entitlement to an initial compensable rating for headaches.  The Veteran appealed the November 2014 Board decision to the United States Court of Appeals for Veterans Claims.  A June 2015 Joint Motion for Remand requested that the Court vacate the November 2014 Board decision, and in June 2015 the Court issued an Order that granted the Joint Motion.


REMAND

Upon consideration of the discussion in the Joint Motion of the parties, the Board finds that the Veteran should be scheduled for a VA examination that addresses the Veteran's assertions concerning a headache disability.  Further, in order to fulfil the duty to "reexamine the evidence of record, seek any other evidence the Board feels is necessary, and issue a timely, well-supported decision in this case," the Board finds that the Veteran should be contacted and informed of the need for evidence demonstrating an increase in the severity of the disability on appeal and the effect that the headache disability has on employment and occupational function.  The Veteran indicated at an April 2014 VA examination that he had missed 14 days of work due to his headaches symptoms.  The Veteran should be encouraged to submit any additional evidence he may have as it pertains to missing work due to a headache disability.

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran and ask that he submit any evidence in his possession that demonstrates the effect that the service-connected headache disability has on employment and occupational function, to include any evidence of missed work due to the headache disability.

2.  Obtain and associate the Veteran's complete VA treatment records since April 28, 2014.

3.  Schedule the Veteran for a VA examination to determine the current severity of a headaches disability.  The examiner must review the claims file and must note that review in the report.  Any indicated diagnostic tests and studies must be accomplished.  The examiner is asked to indicate the medications the Veteran uses to treat headaches and also to state the effects of the Veteran's headaches disability on the Veteran's employment and occupational function.  The examiner should state whether the headaches are productive of prostrating attacks, and if so, the frequency.  The examiner should state whether there has been frequent hospitalization due to headaches and whether there is marked interference with employment.

4.  Then, readjudicate the claims, to include consideration of any other possible applicable Diagnostic Codes for rating non-migraine headache disabilities.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

